Exhibit 10.1

 



THESE SECURITIES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES
ACT OF 1933 OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE SOLD OR OFFERED FOR
SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND
ANY APPLICABLE STATE SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM SUCH
REGISTRATION REQUIREMENTS.

6% UNSECURED PROMISSORY NOTE DUE JUNE 30, 2018

OF

AMERI HOLDINGS, INC.



Original Issuance Date: March 10, 2017 Original Principal Amount: $[______] Note
No. [__] Princeton, New Jersey

 

THIS NOTE (this “Note”) is duly authorized and issued by Ameri Holdings, Inc., a
Delaware corporation (the “Company”), and designated as a 6% Unsecured
Promissory Note of the Company in the original principal amount of [AMOUNT] U.S.
Dollars ($[_______]). 50% of the principal and unpaid interest under this Note
as of and including for December 31, 2017 shall become due and payable on
December 31, 2017 (the “First Maturity Date”), and the remaining 50% of the
principal and unpaid interest under this Note as of and including for June 30,
2018 shall become due and payable on June 30, 2018 (the “Final Maturity Date”).

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of [HOLDER
NAME], or [his/her/its] registered assigns or successors-in-interest (the
“Holder”), half of the Principal Amount together with all accrued but unpaid
interest thereon as of and including the First Maturity Date, if any, on the
First Maturity Date and half of the Principal Amount together with all accrued
but unpaid interest thereon as of and including the Final Maturity Date, if any,
on the Final Maturity Date, in accordance with the terms hereof. Interest on the
unpaid principal balance hereof shall accrue at the rate of 6% per annum from
the original date of issuance, March 10, 2017 (the “Issuance Date”), until
repayment or an Event of Default, or such earlier date upon acceleration in
accordance with the terms hereof. Interest on this Note shall accrue daily
commencing on the Issuance Date and shall be computed on the basis of a 365-day
year and actual days elapsed and shall be payable in accordance with Section 1
hereof. Notwithstanding anything to the contrary contained herein, this Note
shall bear interest on the due and unpaid Outstanding Balance from and after the
occurrence and during the continuance of an Event of Default pursuant to Section
3(a), at the rate (the “Default Rate”) equal to the lower of ten percent (10%)
per annum or the highest rate permitted by law. Unless otherwise agreed or
required by applicable law, payments will be applied first to any unpaid
collection costs, then to unpaid interest and fees and any remaining amount to
principal.

Except as otherwise provided herein, all payments of principal and interest on
this Note shall be made in lawful money of the United States of America by wire
transfer of immediately available funds to such account as the Holder may from
time to time designate by written notice in accordance with the provisions of
this Note. This Note may be prepaid in whole or in part at any time without
penalty. Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.

 

 



Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Share Purchase Agreement, dated as of the Issuance Date,
pursuant to which the Note was originally issued (the “Purchase Agreement”). For
purposes hereof, the following terms shall have the meanings ascribed to them
below:

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York, State of New York are authorized
or required by law or executive order to remain closed.

“Debt” shall mean Indebtedness for Borrowed Money.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Principal Amount” shall mean the original principal amount of this Note.

“Outstanding Balance” shall refer to the sum of (i) the then-outstanding unpaid
Principal Amount, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Transaction Documents but not previously paid
or added to the Principal Amount.

The following terms and conditions shall apply to this Note:

Section 1.                  Payments of Principal and Interest.

(a)                Interest Payments. The Company shall pay all accrued but
unpaid interest on the Principal Amount of this Note (“Payment Amount”), in two
installments, on December 31, 2017 and June 30, 2018.

(b)               Payment of Principal and Interest. Subject to the provisions
hereof, including, without limitation, the right to obtain prepayment of the
Principal Amount provided herein, half of the Principal Amount together with all
accrued but unpaid interest thereon as of and including the First Maturity Date,
if any, shall be due and payable on the First Maturity Date and half of the
Principal Amount together with all accrued but unpaid interest thereon as of and
including the Final Maturity Date, if any, shall be due and payable on the Final
Maturity Date.

(c)                Prepayment of Principal. The Company shall have the right at
any time, but not the obligation, to prepay, in full or in part, at par the
Principal Amount provided herein, along with all accrued but unpaid interest as
of the date of such prepayment. The Company shall provide the Holder with 10
Business Days prior notice of its election to prepay all or a portion of the
Principal Amount. Any prepayments will be applied first to any unpaid collection
costs, if any, then to unpaid interest and fees, if any, and then to the
Principal Amount.

(d)               Taxes. The Company may withhold and pay over to the relevant
authorities any appropriate tax or other legally required withholdings from any
interest payment to be made to the Holder to the extent that such withholding is
required by the Internal Revenue Code or any other applicable law, rule, or
regulation.

 

 



Section 2.                  Subordinate Status. The obligations of the Company
hereunder shall rank junior to and be subordinate to the Debt of the Company
pursuant to that certain Loan and Security Agreement, dated as of July 1, 2016,
with Sterling National Bank (the “Loan Agreement”). The Holder acknowledges and
agrees that, notwithstanding Section 1 above, the Company may be prohibited from
making any payments required hereunder to the Holder if it would result in the
Company’s breach of any covenants under the Loan Agreement, provided that any
such failure to timely make such payments pursuant to the schedule provided
herein shall nonetheless constitute an Event of Default hereunder.

This 6% Unsecured Promissory Note is subject to the terms of a Subordination
Agreement in favor of Sterling National Bank, which Subordination Agreement is
incorporated herein by reference. Notwithstanding any contrary statement
contained in this 6% Unsecured Promissory Note, no payment on account of
principal or interest thereof shall be paid except in accordance with the terms
of such Subordination Agreement.

Section 3.                  Defaults and Remedies.

(a)                Events of Default. An “Event of Default” is: (i) a default in
payment of any portion of the Principal Amount, when due, or failure to pay any
accrued but unpaid interest thereon of the Note within five (5) Business Days
after the date such interest payment is due; (ii) failure by the Company for
thirty (30) days after written notice has been received by the Company to comply
with any other material provision of the Note, the Purchase Agreement or the
Transaction Documents, (iii) a material breach by the Company of its
representations or warranties in the Purchase Agreement or Transaction Documents
that remains uncured for thirty (30) business days after notice to the Company;
or (iv) if the Company or any of its subsidiaries is subject to any Bankruptcy
Event. “Bankruptcy Event” means any of the following events: (a) the Company or
any subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 30 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 30 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary, by any act or failure to act, expressly indicates its consent to,
approval of or acquiescence in any of the foregoing or takes any corporate or
other action for the purpose of effecting any of the foregoing.

(b)               Remedies. If an Event of Default occurs and is continuing with
respect to the Note, the Holder may declare all of the then Outstanding Balance
to be due and payable immediately. The Company shall pay interest on such amount
at the Default Rate to the Holder if such amount is not paid within two (2) days
of Holder’s request. The remedies under this Note shall be cumulative, and
nothing herein is intended nor shall it limit the ability of Holder to exercise
any other rights Holder may have with respect to this Note.

 

 



Section 4.                 Certain Negative Covenants. The Company hereby
covenants and agrees that, for so long as there remains an Outstanding Balance,
unless the Holder shall otherwise consent in writing, the Company shall not, and
shall not permit any subsidiary to, directly or indirectly after the date hereof
declare, pay or make any dividend or distribution on any Common Stock, other
than dividends or distributions payable in its stock or split-ups or
reclassifications of its stock into additional or other shares of its stock.

Section 5.                  General.

(a)                Payment of Expenses. The Company agrees to pay all reasonable
charges and expenses, including attorneys’ fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.

(b)               Savings Clause. In case any provision of this Note is held by
a court of competent jurisdiction to be excessive in scope or otherwise invalid
or unenforceable, such provision shall be adjusted rather than voided, if
possible, so that it is enforceable to the maximum extent possible, and the
validity and enforceability of the remaining provisions of this Note will not in
any way be affected or impaired thereby. In no event shall the amount of
interest paid hereunder exceed the maximum rate of interest on the unpaid
principal balance hereof allowable by applicable law. If any sum is collected in
excess of the applicable maximum rate, the excess collected shall be applied to
reduce the principal debt. If the interest actually collected hereunder is still
in excess of the applicable maximum rate, the interest rate shall be reduced so
as not to exceed the maximum allowable under law.

(c)                Amendment. Neither this Note nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder.

(d)               Assignment, etc. The Holder may assign or transfer this Note
to any transferee. The Holder shall notify the Company of any such assignment or
transfer promptly. This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and
permitted assigns.

(e)                No Waiver. No failure on the part of the Holder to exercise,
and no delay in exercising any right, remedy or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise by the Holder of any
right, remedy or power hereunder preclude any other or future exercise of any
other right, remedy or power. Each and every right, remedy or power hereby
granted to the Holder or allowed it by law or other agreement shall be
cumulative and not exclusive of any other, and may be exercised by the Holder
from time to time.

(f)                Governing Law; Jurisdiction.

      (i)                 Governing Law. THIS NOTE WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

 

 



      (ii)               Jurisdiction. The Company irrevocably submits to the
jurisdiction of any State or Federal Court sitting in the State of New York,
County of New York, over any suit, action, or proceeding arising out of or
relating to this Note. The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum.

           The Company agrees that the service of process upon it mailed by
certified or registered mail, postage prepaid and return receipt requested (and
service so made shall be deemed complete three days after the same has been
posted as aforesaid) or by personal service shall be deemed in every respect
effective service of process upon it in any such suit or proceeding. Nothing
herein shall affect Holder’s right to serve process in any other manner
permitted by law. The Company agrees that a final non-appealable judgment in any
such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.

     (iii)             NO JURY TRIAL. THE COMPANY HEREBY KNOWINGLY AND
VOLUNTARILY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS NOTE.

(g)               Replacement Notes. This Note may be exchanged by Holder at any
time and from time to time for a Note or Notes with different denominations
representing an equal aggregate Outstanding Balance, as reasonably requested by
Holder, upon surrendering the same. No service charge will be made for such
registration or exchange. In the event that Holder notifies the Company that
this Note has been lost, stolen or destroyed, a replacement Note identical in
all respects to the original Note (except for registration number and Principal
Amount, if different than that shown on the original Note), shall be issued to
the Holder, provided that the Holder executes and delivers to the Company an
agreement reasonably satisfactory to the Company to indemnify the Company from
any loss incurred by it in connection with the Note.

(h)               Notices Procedures. Any and all notices or other
communications or deliveries to be provided by the Holder hereunder, shall be in
writing and delivered personally, by confirmed facsimile, or by a nationally
recognized overnight courier service to the Company at the facsimile telephone
number or address of the principal place of business of the Company as set forth
in the Purchase Agreement. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or by a nationally recognized overnight
courier service addressed to the Holder at the facsimile telephone number or
address of the Holder appearing on the books of the Company, or if no such
facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed delivered (i) upon receipt, when delivered personally,
(ii) when sent by facsimile, upon receipt if received on a Business Day prior to
5:00 p.m. (Eastern Time), or on the first Business Day following such receipt if
received on a Business Day after 5:00 p.m. (Eastern Time) or (iii) upon receipt,
when deposited with a nationally recognized overnight courier service.

[Signature Page Follows]

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
date first set forth above.

AMERI HOLDINGS, INC.



 

 

By:
 
  Name: Giri Devanur   Title: President and Chief Executive Officer


 

 

 

 

 

 

